18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 1 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 2 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 3 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 4 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 5 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 6 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 7 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 8 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 9 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 10 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 11 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 12 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 13 of 27
      18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                              Pg 14 of 27




FM&AC Corp., Inc. - 47.38% (Non-Voting)
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 15 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 16 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 17 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 18 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 19 of 27




                 20
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 20 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 21 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 22 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 23 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 24 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 25 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 26 of 27
18-14125-shl   Doc 1   Filed 12/20/18    Entered 12/20/18 18:10:27   Main Document
                                        Pg 27 of 27
